Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         10-JUN-2019
                                                         02:24 PM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                  JF,
                    Respondent/Petitioner-Appellee,

                                  vs.

                                   LR,
                    Petitioner/Respondent-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-P NO. 13-1-0757)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Respondent-Appellant LR’s application for

writ of certiorari, filed on April 29, 2019, is hereby rejected.

           DATED:    Honolulu, Hawai#i, June 10, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson